DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9 & 16) and species a (claims 1-9 & 16) in the reply filed on May 16th, 2022 is acknowledged.  The traversal is on the grounds that for Group I, the apparatus of independent claim 1 requires that “a distal portion of the manifold is welded to a distal portion of the structural member”.  This is not found persuasive because the apparatus of Group I can be made by another and materially different process that does not require welding, such as injection molding such that if a structure comprises a structural member and manifold in an injection molded (or other forming process) unibody, it is a functional equivalent that forgoes the necessity of welding. The traversal is on the grounds that for species a, that “Fig. 3 is a cross-sectional front view of an incomplete ablation catheter tip assembly 300”, is found persuasive and the species restriction is withdrawn. Therefore, the examined claims are 1-9 & 16.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference no. 248 in Fig. 2A.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“the distal portion of the structural member is welded to a proximal portion of the conductive shell” of claim 2 (Figs. 2A-C & 3 show the distal portion of the manifold welded to a proximal portion of the conductive shell)
“wherein the flexible electronic circuit is wrapped around the tip insert” of claim 5 (Figs. 2A-B show the flexible circuit only within the manifold), 
“a plurality of thermal sensors in thermal communication with the conductive shell, and distributed across at least one of a length and width of the at least one flexible electronic circuit” of claim 5, 
“a communication pathway at least partially disposed on the flexible electronic circuit, communicatively coupling the plurality of thermal sensors to a computer system” of claim 5,
“the flexible electronic circuit further includes a plurality of electrophysiology electrodes positioned in electrical isolation from the conductive shell, and communicatively coupled to the computer system via the communication pathway” of claim 6,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7, lines 1, 2 & 3: “holes” should read --a/the plurality of holes--, 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, the claim recites “the silicone sealant configured and arranged to hermetically seal irrigant flowing within the irrigant lumen of the manifold from an exterior of the structural member while facilitating relative axial motion of the structural member and manifold”, however there is no support in the specification regarding this function of the silicone sealant facilitating relative axial motion of the structural member and manifold or how this would occur.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the structural element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “lateral-to-axial compliance ratio” in claim 9 is a relative term which renders the claim indefinite. The term “lateral-to-axial compliance ratio” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification fails to define the term (paragraph [0049] of the Specification equates a lateral-to-axial compliance ratio of 500:1 or less as 1500 nanometers lateral motion to 3 nanometers axial) but this is not sufficient to explain this range of motion or lack thereof. The definition of the motion in nanometers has not been given a substantial explanation as to the significance of this ratio or to what possible equivalencies may apply. Finally, this is not a known term in the art (in regards to ISO/ASTM standards, other rates/ratios of compliance/rigidity, etc.). For examination purposes, any connected structures (or a unitary structure) that is substantially rigid or structures having motion within the nanometer range as stated in [0049] will be interpreted as having a lateral-to-axial compliance ratio less than 500:1.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daly et al. (U.S. Pub. No. 2019/0038228, cited in IDS), herein referred to as “Daly”.
Regarding claim 16, Daly teaches an ablation catheter tip (catheter tip assembly 400) comprising: 
a conductive shell (flex tip 405) including a dispersion chamber (dispersion chamber 414) configured and arranged for irrigant distribution ([0076]: deliver irrigant to dispersion chamber 414); 
a structural member (structural member 430) coupled to a proximal end of the conductive shell (see Fig. 4B where structural member 430 is coupled to flex tip 405), the structural member configured and arranged to deflect in response to a force exerted on the conductive shell ([0070]: structural member 430 is designed in such a way as to receive forces exerted on the distal tip 406 of the catheter tip assembly 400 and to absorb such force by deflecting and deforming in response thereto); 
a manifold (manifold 415) including an irrigation lumen extending through a longitudinal axis of the manifold ([0076]: An inner lumen of the manifold 415 extends along a longitudinal axis of the manifold), the irrigation lumen configured and arranged to deliver irrigant into the dispersion chamber ([0076]: An inner lumen of the manifold 415 extends along a longitudinal axis of the manifold to deliver irrigant to dispersion chamber 414 within a flexible tip of the catheter tip assembly 400); 
and a thermocouple (thermocouple 421) positioned between the structural member (structural member 430) and the manifold (manifold 415) (see Fig. 4B). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Pub. No. 2018/0353238), herein referred to as “Schultz” in view of Holmberg (WO 2019/175706, cited in IDS), herein referred to as “Holmberg”. 
Regarding claim 1, Schultz discloses an ablation catheter tip (Abstract: An irrigated electrophysiology catheter has a tip electrode), the tip comprising: 
a conductive shell (shell 50; [0069]: an electrically-conductive dome shell 50) including a dispersion chamber (interior cavity 51) configured and arranged for irrigant distribution ([0076]: fluid is forced or delivered in the interior cavity 51 and then passes through the exit ports 56); 
a structural member (connector tubing 23) coupled to a proximal end of the conductive shell ([0070]: The step S provides a circumferential surface to which the proximal rim 50P of shell 50 is attached, e.g., via a laser weld 98, in its circumferential entirety to provide a durable attachment of the shell to the interface portion 54 and thus to the catheter 10; where catheter 10 includes connector tubing 23), the structural member configured and arranged to deflect in response to a force exerted on the conductive shell ([0062]: connector tubing 23 also houses a force sensor 90; [0063]: force sensor 90 includes a resilient coupling member 91; [0064]: force sensor 90 includes a joint sensing assembly comprising coils 76, 78, 80 and 82 that provides accurate reading of any dimensional change in axial displacement and angular deflection in the spring joint, including when the tip electrode 17 is angularly displaced from a longitudinal axis 84 of the catheter); 
a manifold (insert molded portion 55) including an irrigation lumen (fluid passages 65) extending through a longitudinal axis of the manifold (see Fig. 6A where fluid passage 65A extends through a longitudinal axis of the manifold), the irrigation lumen configured and arranged to deliver irrigant into the dispersion chamber ([0076]: fluid passing from the irrigation tubing 38 can exit the fluid apertures 64 and enter the plenum chamber in the interior cavity 51; where apertures 64 are the openings of fluid passages 65); and 
wherein a portion of the manifold (insert molded portion 55) is welded to a distal portion of the structural member (connector tubing 23) ([0081]: the connector sleeve 23 is over-molded on the proximal face 79 of the injection-molded portion 55; where overmolding is seen as an equivalent to welding in creation of a strong connection/coupling point).
But Schultz fails to disclose wherein a distal portion of the manifold is welded to a distal portion of the structural member. 
However, Holmberg discloses wherein a distal portion of the manifold is welded to a distal portion of the structural member ([0083]: weld the tip base with the flexible tip 205 and the structural member 230 … the tip base 210 may be laser welded (or otherwise coupled) to the manifold 215; see Fig. 2B where manifold 215 is welded to structural member 230 via tip base 210) Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the coupling of Schultz to the coupling and welding of Holmberg for the purpose of enabling the transmission of lateral forces along the longitudinal axis of the catheter shaft (Holmberg: [0081]).
Regarding claim 2, Schultz discloses wherein the distal portion of the manifold (peripheral section 57; [0069]: interface portion 54 and an insert-molded portion 55 which functions as a unitary body; [0070]: interface portion 54 has an annular configuration (e.g., a ring) such that a peripheral portion 57) is welded (welds 98) to a proximal portion of the conductive shell ([0070]: The step S provides a circumferential surface to which the proximal rim 50P of shell 50 is attached, e.g., via a laser weld 98, in its circumferential entirety to provide a durable attachment of the shell to the interface portion 54 and thus to the catheter 10).
But Schultz fails to disclose wherein the distal portion of the structural member is welded to a proximal portion of the conductive shell.
However, Holmberg discloses wherein the distal portion of the structural member (structural member 230) is welded to a proximal portion of the conductive shell (flexible tip 205) (see Fig. 2B; [0083]: the joint between the flexible tip 205 and the structural member 230 may be laser welded (or otherwise coupled) circumferentially about an outer diameter of the flexible tip). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the coupling of Schultz to the coupling and welding of Holmberg for the purpose of the tip transmitting an axial force to the structural member (Holmberg: [0085]: In response to an axial force exerted on distal tip 206 of the assembly 200, flexible tip 205 transmits the force to an outer diameter of tip base 210 and structural member 230). 
Regarding claim 3, Schultz discloses an end cap (resilient coupling member 91) configured and arranged to facilitate axial motion of the manifold (insert molded portion 55) relative to the structural member (connector tubing 23) ([0063]: Coupling member 91 typically has one or more helices 93 cut or otherwise formed in the member, so that the member behaves as a spring; [0080]: a proximal face 79 of the insert-molded portion 55 configured with a recess 68 to receive a distal end of the resilient coupling member 91 of the force sensor 90; where if coupling member 91 is a coil and connected to insert molded portion 55/the manifold, it is capable of facilitating axial motion of the manifold relative the connector tubing 23/structural member); and wherein a proximal portion of the structural member is welded to a distal portion of the end cap ([0081]: the connector sleeve 23 housing the force sensor 90 is overmolded on the support member 52. In some embodiments, the connector sleeve 23 is over-molded on the proximal face 79 of the injection-molded portion 55; [0005]: insert support member that sits in and plugs the opening sealing the interior cavity; where overmolding is seen as an equivalent to welding when the overall function of the joinery is to provide a fluid tight seal).
Regarding claim 7, Schultz discloses wherein the structural member (connector tubing 23) includes holes (Fig. 6A shows the composition of the side of the catheter, proximal to distal, as connector tubing 23 > ring electrode 21 > insert molded portion 55 > peripheral portion 57 > shell 50 such that there is an annular gap between connector tubing 23 and shell 50 that is seen as the same as holes dispersed throughout the sides), and the manifold (insert molded portion 55) includes a groove (proximal extension 5E & outer surface 55S) which aligns with the holes of the structural member ([0079]: the outer surface 55S may be configured with a circumferential indentation 55C for accommodating ring electrode 21; where both the ring electrode 21 and insert molded portion line up with the annular ring of the connector tubing 23/structural member and the insert molded portion is connected to connector tubing 23 either directly or via electrode 21); and further including a silicone sealant at least partially filing the groove of the manifold and the holes of the structural member ([0008]: an insert-molded portion of a plastic material; [0005]: an insert support member that sits in and plugs the opening sealing the interior cavity; where if the insert molded portion is both plastic and seals the interior cavity, it is seen as the capable of performing the same function as a silicone sealant), the silicone sealant configured and arranged to hermetically seal irrigant flowing within the irrigant lumen of the manifold from an exterior of the structural member ([0005]: an insert support member that sits in and plugs the opening sealing the interior cavity; also see Fig. 6A where fluid passages 65 are disposed entirely within insert molded portion 55 such that they are sealed from the connector tubing 23/structural member) while facilitating relative axial motion of the structural member and manifold (in Fig. 6A, the proximal most portion of insert molded portion 55 is shown as touching coil 82 of force sensor 90, ([0064]: comprising coils 76, 78, 80 and 82 that provides accurate reading of any dimensional change in axial displacement and angular deflection in the spring joint), where if it is touching coil 82 and coil 82 is proving force sensing data, it is facilitating motion of the distal tip of the catheter (which includes insert molded portion 55/the manifold & connector tubing 23/the structural member).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Holmberg as applied to claim 1 above, and further in view of Nguyen et al. (U.S. Pub. No. 2014/0276788), herein referred to as “Nguyen”.
Regarding claim 4, Schultz discloses a thermocouple (wires 41/41, so a flexible electronic circuit) within the manifold (insert molded portion 55, see Fig. 6A) Schultz in view of Holmberg fails to disclose a flexible electronic circuit that extends through the irrigant lumen of the manifold.
However, Nguyen discloses a flexible electronic circuit (electronic device 10; [0052]: electronic device 10 as described herein can be any number of specifically useful electronic devices within ablation catheter 2) that extends through the irrigant lumen of the manifold ([0053]: electronic device 10 disposed within irrigation lumen 8; where irrigation lumen 8 is shown as having many holes (holes 40, 42, 44, 46, and 48), which would make it an equivalent to a manifold). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the placement of the flexible electronic circuit of Schultz in view of Holmberg to include the flexible electronic circuit within the manifold of Nguyen for the purpose of utilizing the interior space of a lumen to place electronic devices and thus increase the amount of free space available within the ablation catheter for other components (Nguyen: [0034]). 

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Holmberg Nguyen as applied to claim 4 above, and further in view of Tegg (U.S. Pub. No. 2018/0092688, cited in IDS), herein referred to as “Tegg”. 
Regarding claim 5, Schultz discloses a thermal sensor in thermal communication with the conductive shell, and distributed across at least one of a length and width of the at least one flexible electronic circuit ([0055]: a pair of thermocouple wires 41, 42 to sense temperature at the distal section 15; where distal section 15 includes shell 50 & thermocouple wires 41/42 extend a length of the flexible electronic circuit), but Schultz in view of Holmberg and Nguyen fail to disclose a thermally-insulative tip insert, wherein the conductive shell surrounds at least a portion of the tip insert; and wherein the flexible electronic circuit is wrapped around the tip insert, and includes a plurality of thermal sensors in thermal communication with the conductive shell, and distributed across at least one of a length and width of the at least one flexible electronic circuit, and a communication pathway at least partially disposed on the flexible electronic circuit, communicatively coupling the plurality of thermal sensors to a computer system.
However, Tegg discloses a thermally-insulative tip insert (tip insert 58; [0083]: tip insert 58 can be constructed from, for example, plastic (such as PEEK, which is polyether ether ketone) or thermally-insulative ceramic), wherein the conductive shell surrounds at least a portion of the tip insert) [0080]: the conductive shell 44 encases an ablation tip insert 58); and 
wherein the flexible electronic circuit (flexible circuit 290) is wrapped around the tip insert (see Fig. 31), and includes 
a plurality of thermal sensors (temperature sensors 68) in thermal communication with the conductive shell ([0088]: sensor 68 is mounted in its respective sensor ditch, the distal most portion of the temperature sensor is “lifted” toward and possibly against the inner surface of the cylindrical body of the conductive shell 44), and distributed across at least one of a length and width of the at least one flexible electronic circuit (see distribution of thermal sensors 68 on flexible circuit 29 in Fig. 29A), and 
a communication pathway (connector 292) at least partially disposed on the flexible electronic circuit ([0119]: a connector 292 of the flexible circuit), communicatively coupling the plurality of thermal sensors to a computer system ([0053]: a dashed line 14 represents temperature feedback from the catheter to the pulse control box 22 of readings from at least one temperature sensor mounted in the tip of the catheter 12; [0054]: One of these communication lines could be, for example, a separate (possibly dedicated) line for communicating to the generator the highest temperature measured by any of a plurality of temperature sensors mounted in the catheter tip).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the tip insert and flexible circuit of Schultz in view of Holmberg and Nguyen to the tip insert and flexible circuit of Tegg for the purpose of utilizing the tip insert’s thermal insulation to minimize the irrigant’s influence on the temperature of the conductive shell and using the tip insert to establish good thermal conductivity between the conductive shell and the thermal sensor or sensors mounted inside of the shell (Tegg: [0088], [0089])
Regarding claim 6, Schultz in view of Holmberg, Nguyen and Tegg disclose wherein the flexible electronic circuit (Tegg: flexible circuit 290) further includes a plurality of electrophysiology electrodes ([0111]: flexible circuit 290 may further include one or more electrical contacts 294 (for electrically coupling to spot electrodes 328) … may collect electrophysiology data related to tissue) positioned in electrical isolation from the conductive shell (see 320 surrounding spot electrode 328 in Fig. 32), and communicatively coupled to the computer system via the communication pathway (via flexible circuit 290 & connectors 292, see rejection for claim 5 for the communication pathway). 

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Holmberg as applied to claim 1 above, and further in view of Daly. 
Regarding claim 8, Schultz discloses a thermocouple (thermocouple wires 41/42) but Schultz in view of Holmberg fail to disclose a thermocouple positioned between the structural member and the manifold, the thermocouple configured and arranged to output a signal indicative of temperature and to facilitate compensation of temperature variation induced error in a fiber optic measurement system on the structural member.
However, Daly discloses a thermocouple (thermocouple 421) positioned between the structural member (structural member 430) and the manifold (manifold 415), the thermocouple configured and arranged to output a signal indicative of temperature and to facilitate compensation of temperature variation induced error in a fiber optic measurement system on the structural member ([0075]: second thermocouple 421 is placed in close proximity to deformable body 430, signals therefrom may be used by processor circuitry to conduct temperature compensation of the force readings sensed by the measurement system; where the measurement system is fiber optics 440). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the thermocouple of Schultz to the thermocouple of Daly for the purpose of enabling temperature compensation of the force readings sensed by the measurement system because the deformable body, in response to rapid temperature changes associated with the energy released by the ablation tip, is prone to expansion and contraction, which may result in significant force measurement variation by the measurement system (Daly: [0075]). 
Regarding claim 9, Schultz in view of Holmberg fails to disclose wherein the structural member is further configured and arranged to absorb a first portion of a lateral force exerted on the conductive shell, and the manifold is configured and arranged to absorb a second portion of the lateral force exerted on the conductive shell, and wherein the manifold and the structural element, as combined, have a lateral-to-axial compliance ratio less than 500:1.
However, Daly discloses wherein the structural member (structural member 430) is further configured and arranged to absorb a first portion of a lateral force exerted on the conductive shell, and the manifold (manifold 415) is configured and arranged to absorb a second portion of the lateral force exerted on the conductive shell ([0074]: tip stem 410 is seated to and coupled with an inner diameter of structural member 430 at a proximal end, and is seated to and coupled with an inner diameter of flex tip 405 at a distal end. The tip stem structurally transmits a force exerted on the flex tip 405 to both structural member 430 and manifold 415; where the manifold and structural member each receive a portion of the force transmitted from the conductive shell/flex tip via the tip stem), and wherein the manifold and the structural element, as combined, have a lateral-to-axial compliance ratio less than 500:1 ([0035]: To prevent such plastic deformation, pivot points of flexure portions within the deformable body may be radially extended, increasing the stiffness and limiting total deflection to less than 3,000 nanometers; paragraph [0049] of the instant application equates a lateral-to-axial compliance ratio of 500:1 or less as 1500 nanometers lateral motion to 3 nanometers axial and in view of Daly, where the structural member surrounds the manifold, the stated value of total deflection to less than 3000 nanometers would include the stated lateral-to-axial compliance ratio). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the force absorption and compliance ratio of Schultz in view of Holmberg to those of Daly for the purpose of mitigating force-sensing calibration problems associated with plastic deformation of the catheter by preventing plastic deformation via improving stiffness (Daly: [0035], [0074]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 9 & 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 & 7- 9, of copending Application No. 16/844554 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite several limitations, some of which exactly the same: “a conductive shell including a dispersion chamber configured and arranged for irrigant distribution; a structural member coupled to a proximal end of the conductive shell, the structural member configured and arranged to deflect in response to a force exerted on the conductive shell; a manifold including an irrigation lumen extending through a longitudinal axis of the manifold, the irrigation lumen configured and arranged to deliver irrigant into the dispersion chamber;” (claim 1, ‘554; claims 1 & 16, instant), “a flexible electronic circuit that extends through the irrigant lumen of the manifold” (claim 1, ‘554; claim 4, instant), wherein the flexible electronic circuit contains electrodes/sensors and is within the conductive shell (claims 3-4, ‘554; claims 5-6, instant), “wherein the structural member is further configured and arranged to absorb a first portion of a lateral force exerted on the conductive shell, and the manifold is configured and arranged to absorb a second portion of the lateral force exerted on the conductive shell, and wherein the manifold and the structural element, as combined, have a lateral-to-axial compliance ratio less than 500:1.” (claim 7, ‘554; claim 9, instant), “a thermally-insulative tip insert, wherein the conductive shell surrounds at least a portion of the tip insert; and wherein the flexible electronic circuit is wrapped around the tip insert, and includes a plurality of thermal sensors in thermal communication with the conductive shell, and distributed across at least one of a length and width of the flexible electronic circuit, and a communication pathway at least partially disposed on the flexible electronic circuit, communicatively coupling the plurality of thermal sensors to a computer system” (claim 8, ‘554; claim 5, instant), and “wherein the flexible electronic circuit further includes a plurality of electrophysiology electrodes positioned in electrical isolation from the conductive shell, and communicatively coupled to the computer system via the communication pathway” (claim 9, ‘554; claim 6, instant). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Govari et al. (US 20140171936): irrigated catheter tip with temperature sensors and optical fibers; Schultz et al. (US 20160143690): irrigated catheter tip with a tip insert and sensors, Bar-Tal et al. (US 20180071017): irrigated catheter tip with strain gauges and a flex circuit; Rao et al. (US 20200030024): irrigated catheter tip with temperature and electrophysiology sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794